             Case 7:20-cv-00160-TQL Document 23 Filed 09/21/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    VALDOSTA DIVISION

 PENNY GIDDENS,                                    *

                      Plaintiff,                   *
 v.                                                    Case No. 7:20-CV-160(TQL)
                                                   *
 COMMISSIONER OF SOCIAL SECURITY,
                                                   *
                      Defendant.
                                                   *

                                           JUDGMENT

       Pursuant to this Court’s Order dated September 21, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered remanding the decision to the Commissioner pursuant to sentence four of

42 U.S.C. § 405(g).

       This 21st day of September, 2021.

                                           David W. Bunt, Clerk


                                           s/ Robin L. Walsh, Deputy Clerk
